18-23391-shl        Doc 80     Filed 09/14/20 Entered 09/14/20 11:21:20           Main Document
                                             Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X
                                                            :
  IN RE:                                                    :   CASE NO.: 18-23391-shl
                                                            :
                                                            :   CHAPTER: 13
  Michael J. Kraus,                                         :
                                                            :   HON. JUDGE.:
                                                            :   Sean H. Lane
  Debtor.                                                   :
                                                            :
                                                            :
                                                            :
                                                            :
                                                        X
                        ORDER CONDITIONALLY GRANTING RELIEF
                              FROM THE AUTOMATIC STAY

          Upon the Motion of SN Servicing Corporation as servicer for U.S. Bank Trust National

Association as Trustee of the Lodge Series III Trust (the “Movant”), dated March 9, 2020, with

exhibits attached thereto, submitted in support of said application, with proof of service upon the

Trustee, Debtor, Co-Debtor, Debtor’s Attorney, and U.S. Trustee;

          NOW, upon the motion of Friedman Vartolo, LLP attorneys for Movant, upon the consent of

the Debtor and Debtor’s Attorney, it is hereby:

          ORDERED, that the motion of Movant is conditionally granted as set forth below, and it is

further

          ORDERED, that on or before October 15, 2020 the Debtor shall pay Movant an agreed upon

amount of adequate protection monthly payments on his mortgage pending a sale of the property; as

well as, remain current on the taxes and insurances associated with the property. In addition, the

Debtor is to have 120 days, from the date this agreement is signed by the parties, to get under

contract and then an additional 60 days, from the date of the contract of sale, to then complete the

closing.
18-23391-shl         Doc 80     Filed 09/14/20 Entered 09/14/20 11:21:20                  Main Document
                                              Pg 2 of 4




        DUE DATE                                           AMOUNT
            20, 2020
        May 15                                             $1,000.00
        June 15, 2020                                      $1,000.00
        July 15, 2020                                      $1,000.00
        August 15, 2020                                    $1,000.00
        September 15, 2020                                 $1,000.00
        October 15, 2020                                   $1,000.00;
and said payments shall be in the form of certified funds and mailed to:
SN Servicing Corporation
PO Box 660820,
Dallas TX 75266

and it is further,
        ORDERED, that the Debtor shall make timely regular monthly payments to Movant at the

address listed above by the fifteenth (15th) day of each and every month, commencing with the May

15, 2020 payment; and it is further

        ORDERED, that in the event the Debtor fails to tender any of the stipulation payments, or

fails to keep current on the taxes and insurance, or fails to enter into a contract within the 120 day

timeframe, or fails to close within the additional 60 day timeframe; and thereafter fails to cure the

default within ten (10) days from the date of service of a written Notice of Default on the Debtor, Co-

Debtor, and Debtor’s Attorney, the Movant may file an Affirmation of Non-Compliance together with

a proposed Ex-Parte Order Granting Relief from the Automatic Stay. Upon issuance of the Ex-Parte

Order, the Automatic Stay shall be deemed vacated with respect to the Movant, allowing the Movant,

its agents, successors and/or assigns in interest to exercise all rights available to it under applicable state

law with respect to the real property known as 27 Valenza Lane, Blauvelt, New York 10913,

(the “Property”) and the Co-Debtor Stay shall be deemed terminated pursuant to 11 U.S.C. 1301(c) so
18-23391-shl         Doc 80    Filed 09/14/20 Entered 09/14/20 11:21:20               Main Document
                                             Pg 3 of 4


Movant, its agents, successors and/or assigns in interest may take any and all action under applicable

state law to exercise its remedies against the Property; and it is further

        ORDERED, that in the event that three (3) Notices of Default have been sent to Debtor and

Debtor’s Attorney as a result of three defaults under this Order, the Movant may file an Affirmation

of Non-Compliance together with a proposed Ex-Parte Order Granting Relief from the Automatic

Stay. Upon issuance of the Ex-Parte Order, the Automatic Stay shall be deemed vacated with respect

to the Movant, allowing the Movant, its agents, successors and/or assigns in interest to exercise all

rights available to it under applicable state law to exercise its remedies against the Property and the

Co-Debtor Stay shall be deemed terminated pursuant to 11 U.S.C. 1301(c) so Movant, its agents,

successors and/or assigns in interest may take any and all action under applicable state law to

exercise its remedies against the Property; and it is further

        ORDERED, that in the event this case is converted to a case under any other chapter of the

U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further

        ORDERED, that the Movant shall promptly report and turn over to the Chapter 13 Trustee

any surplus monies realized by any sale of the Property; and it is further

        ORDERED that unless specifically provided in loan documents signed by the debtor, the

Movant may not collect fees, expenses or other charges associated with a current or subsequent

mortgage servicer.




By:                                                      Date:    May 18     , 2020
   Name: Benjamin M. Adams, Esq.
   Adams Law Group LLC
   Adams Law Group LLC
   98 Lafayette Avenue
   Suffern, NY 10901


By: /s/Jonathan Schwalb                                  Date:     May 18    , 2020
18-23391-shl    Doc 80        Filed 09/14/20 Entered 09/14/20 11:21:20     Main Document
                                            Pg 4 of 4


  Jonathan Schwalb, Esq.
  Attorney for Movant
  85 Broad Street, Ste. 501
  New York, NY 10004


   Dated: September 14, 2020                           /s/ Sean H. Lane
                                                       United States Bankruptcy Judge
